Citation Nr: 1426524	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-23 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during ambulance services with Deer Grove EMS on May [redacted], 2010.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at St. Mary's Hospital on May [redacted], 2010.

3.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment with Madison Emergency Physicians on May [redacted], 2010.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1972 to August 1975.  The Veteran died in May 2010.  The Veteran's son is the appellant.  The Veteran's son is also the personal representative of the deceased Veteran's estate.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Madison, Wisconsin.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the VAMC in Madison, Wisconsin.  VA will notify the appellant if further action is required.


REMAND

On the evening of May [redacted], 2010, the Veteran collapsed on his driveway after sustaining a heart attack.  He was brought by ambulance to a private facility, St. Mary's Hospital.  Despite the best efforts of emergency personnel, the Veteran was pronounced dead a short time after his arrival at the hospital.  His death certificate lists the causes of death as a sudden cardiac death and coronary artery disease.  The Veteran was not service-connected by VA for any disability at the time of his death.

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  

The appellant in this case is the deceased Veteran's son who is claiming reimbursement of unauthorized medical expenses for emergency treatment the Veteran received on the day of his death for a nonservice-connected heart condition.  It is unclear from the record who submitted the original applications for reimbursement or payment of medical expenses - either the appellant himself or the private medical providers who treated the Veteran.  However, it is clear that the appellant (the deceased Veteran's son) filed the Notice of Disagreement and VA Form 9 to appeal the VAMC's denials to the Board.  

Upon review, the Board finds that additional development of the evidence is required. 

First, it must be determined who the proper claimant is in the present case.  A threshold question that has not been determined is the appellant's standing in the matter or whether he can continue the appeal on behalf of the Veteran's estate.  A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran, such as the hospital or a relative.  See 38 C.F.R. § 17.1004(a) (2013).  As a result, although the appellant is a potential claimant for reimbursement of unauthorized medical expenses, his standing in the matter has not been determined since it is unclear whether he actually paid for the May [redacted], 2010 hospitalization and ambulance services for the Veteran.  It is also unclear from the record whether the Veteran's estate itself has already paid for the outstanding unauthorized medical expenses.  The medical bills or records associated with the Veteran's medical care on May [redacted], 2010 do not indicate that payment has been received.  In any event, it does not appear that the VAMC undertook any effort to discern whether the appellant is a proper claimant.  Prior to any determination on the merits of the claim, the threshold question of the appellant's standing in this matter must be developed and determined.  Again, the applicable legal criteria authorize payment only to specifically delineated claimants, including a person or organization who paid for the Veteran's treatment.

On this matter, the Board emphasizes that in a conclusory, and hence non-precedential, opinion VA's General Counsel held that the decedent's estate itself does not have legal standing to pursue a pending claim or appeal for payment or reimbursement of unauthorized medical expenses, in the event of the death of a claimant, and no substitutions or new claims should be permitted.  See VAOPGCCONCL 1-2007 (Oct. 29, 2007).  

Second, the VAMC should clarify who submitted the original applications for reimbursement or payment of medical expenses - either the appellant himself or the private medical providers who treated the Veteran.  

Third, the June 2011 statement of the case referenced the following evidence that has not been associated with the Medical Administrative Services (MAS) folder: (a) December 1, 2010 denial of payment letters that were sent to the Veteran and several private providers; (b) July 21, 2010 and August 6, 2010 letters from the VAMC requesting complete medical records from the appellant and the private providers; and (c) December 20, 2010 UB claim from St. Mary's Hospital.  Thus, a remand to the VAMC is required to secure these missing records and associate them with the MAS folder, as these records are pertinent to the issue of whether the appellant was provided due process.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to ascertain whether the Veteran's medical bills for his hospitalization and ambulance services on May [redacted], 2010 were paid by the Veteran's son or by the Veteran's estate, or whether no payment has been made to the private providers.  The purpose of this action is to determine whether the appellant is a proper claimant in this case.  See 38 C.F.R. §§ 17.123, 17.1004(a) (2013).  

2.  Clarify for the record who submitted the original applications for reimbursement or payment of medical expenses - either the appellant himself or the private medical providers who treated the Veteran.  

3.  Secure the following missing evidence and associate these records with the MAS folder:

(a) December 1, 2010 denial of payment letters that were sent to the Veteran and several private providers;

(b) July 21, 2010 and August 6, 2010 letters from the VAMC requesting complete medical records from the appellant and the private providers; and

(c) December 20, 2010 UB claim from St. Mary's Hospital.  

4.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and any representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



